Citation Nr: 0509622	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to further educational assistance in the form of 
additional payments pursuant to the Department of Veterans 
Affairs all-volunteer force educational assistance program 
(38 U.S.C.A. Chapter 30 (West 2002)).  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1990 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

When the case was previously before the Board, in February 
2004, it was remanded for further development.  That 
development has been completed and the Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran had basic eligibility for 36 months of basic 
educational assistance (or the equivalent thereof in part-
time educational assistance) under Chapter 30, Title 38, 
United States Code.  

3.  The veteran's university certified her attendance from 
June 3, 2002 to July 3, 2002.  The RO paid benefits though 
the ending date of that period of enrollment as certified by 
the educational institution.  

4.  The veteran has utilized more than 36 months of basic 
educational assistance under 38 U.S.C.A. Chapter 30 (West 
2002).  


CONCLUSION OF LAW

The requirements for additional education assistance under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3011, 3013 (West 2002); 38 C.F.R. §§ 21.7072, 
21.7135 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the file shows that in February 2004, the Board 
remanded the case for the RO to (a) furnish to the veteran 
the applicable law and regulations and a rationale for its 
decision, in part, for VCAA compliance; and (b) apply the 
proper legal standard as the RO had initially denied the 
claim as "not well grounded".  (The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in addition to redefineing the obligations of VA 
with respect to the duty to assist, eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The RO complied with the Board's remand order, to include 
sending the veteran a VCAA notice letter.  She was told that 
if she did not have any additional evidence that she could 
waive the time usually allotted for development (emphasis 
added).  She was also told that to substantiate her claim the 
evidence must show that she had remaining entitlement.  To do 
that, VA would need documentation from her that she did not 
attend the terms as certified by the training institutions 
and that she did report withdrawal to the certifying 
officials.  In July 2004, the veteran responded that there 
were never any withdrawals or non-attendance to report.  She 
argues that she had one day of benefits left when she began a 
program and that VA should have paid for the entire program.  
The RO informed her that benefits were paid through the end 
of the term, to July 3, 2002, although her entitlement was 
exhausted June 4, 2002.  Thus, this case presents a question 
of law rather than a question of facts.  VCAA requires VA to 
notify a claimant of the additional information and evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103 (West 
2002).  In this case, there is no dispute as to the facts and 
no additional information or evidence is needed.  As a 
result, further remand and notice is not required.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  See also VAOPGCPREC 5-2004, holding that under 38 
U.S.C.A. § 5103(a), the Department of Veterans Affairs (VA) 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, there is no indication that there 
is any prejudice to the appellant by the order of the events 
in this case, further expending of the VA's resources is not 
warranted and there is no prejudice to the veteran in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Criteria.  Generally, each individual entitled to basic 
educational assistance under Chapter 30 is entitled to 36 
months of educational assistance benefits or the equivalent 
in part-time educational assistance.  38 U.S.C.A. §§ 3011, 
3013(a)(1); 38 C.F.R. § 21.7072(a).  

End of course or period of enrollment.  If a veteran's or 
servicemember's course or period of enrollment ends, the 
effective date of reduction or discountinuance of his or her 
award of educational assistance will be the ending date of 
the course or period of enrollment as certified by the 
educational institution.  38 C.F.R. § 21.7135(g) (2004).  

Background  The basic facts in this case are not in dispute.  
Between August 1994 and August 1998, the veteran received 35 
months and 27 days of educational benefits under 38 U.S.C.A. 
Chapter 30.  

In May 2002, the veteran's university certified her 
participation in a Masters Education Graduate Teacher 
Certification program.  The term (Summer I) was certified to 
be from June 3, 2002 to July 3, 2002.  Since she had 3 days 
remaining, benefits were paid for this term, beginning June 
3, 2002 and ending July 3, 2002, for an additional 27 days of 
benefits over and above the normal 36 months.  

The veteran filed a claim for educational assistance in 
August 2002.  She was informed that her eligibility had been 
exhausted.  

Analysis  The veteran argues that VA can pay benefits until 
the end of a program.  The applicable regulation provides 
that the effective date of discountinuance of her award of 
educational assistance will be the ending date of the course 
or period of enrollment as certified by the educational 
institution.  38 C.F.R. § 7135(g) (2004).  VA does not have 
the discretion to choose between the ending date of the 
course or period of enrollment.  Rather, the law and 
regulations work as a complimentary whole, so that the law 
and regulations governing entitlement must be considered.  In 
this case, benefits were paid to the end of the period of 
enrollment as certified by the university.  There was no 
remaining eligibility after that period of enrollment and the 
RO properly denied additional benefits.  










ORDER

Further educational assistance in the form of additional 
payments pursuant to the VA all-volunteer force educational 
assistance program, 38 U.S.C.A. Chapter 30, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


